PER CURIAM.
Robert E. Banks seeks belated appeal from an order of the Circuit Court for Duval County which denied his petition for all writs jurisdiction. We find that petitioner’s appropriate remedy is a motion for relief from judgment in accordance with Florida Rule of Civil Procedure 1.540(b). Snelson v. Snelson, 440 So.2d 477 (Fla. 5th DCA 1983); Funchess v. Moore, 766 So.2d 348 (Fla. 1st DCA 2000). We therefore deny the petition for belated appeal without prejudice to Banks’ right to seek relief *937from the trial court in accordance with Rule 1.540(b).
KAHN, WEBSTER and VAN NORTWICK, JJ., concur.